DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on March 15, 2021 is acknowledged.
Claims 3 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.
Claims 1, 2 and 4-6 will be examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2014/0208601 to Battin et al.
As to claim 1, Battin discloses an apparatus comprising: a portable body (see Battin Fig. 1, ref.#102; Fig. 9, ref.#202); an instrument inlet (see Battin Fig. 1, ref.#104 and Fig. 2, ref.#204); a water delivery activation device (see Battin paragraphs [0039]-[0040], [0052]); and at least one pressurized water spraying unit (see Battin paragraphs [0041]-[0043], [0051]).
As to claim 2, Battin discloses that the water delivery activation device can comprise an instrument proximity sensor (see Battin paragraph [0052]).
As to claim 4, Battin discloses that the apparatus can further comprise a water drainage unit (see Battin paragraphs [0041] and [0043] disclosing a fluid reservoir and filter).
As to claim 5, Battin discloses that apparatus can further comprise a drained water cleaning device (see Battin paragraphs [0041] and [0043] disclosing a filter).
As to claim 6, Battin discloses that the drained water cleaning device can recirculate the water to supply the water to the at least one pressurized water spraying unit (see Battin paragraphs [0041]-[0043]; Fig. 3 and 4, ref.#146, 134, 136, 138, 142 and Fig. 9, ref.#246, 234, 236, 238, 242).

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE3125940A1 to Groeben (see machine translation).
As to claim 1, Groeben discloses an apparatus comprising: a portable body (see Groeben Fig. 1 and 2, ref.#1-6); an instrument inlet (see Groeben Figs. 1 and 2, ref.#9); a water delivery activation device (see Groeben Fig. 1, ref#13; machine translation page 1, lines 33-35 and page 2, lines 48-50, 56-58, 64-66); and at least one pressurized water spraying unit (see Groeben Figs. 1 and 2, ref#11 and 12; machine translation page 2, lines 48-55).
As to claim 2, Groeben discloses that the water delivery activation device can comprise a switching arrangement that can be triggered when the device to be cleaned is inserted into the housing 
As to claims 4 and 5, Groeben discloses that the apparatus can further comprise a drawer or a discharge line (read as a water drainage unit) with a sieve (read as a drained water cleaning device) (see Groeben machine translation page 2, lines 59-63).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE3125940A1 to Groeben (see machine translation) as applied to claim 5 above, and further in view of U.S. Patent App. Pub. No. 2014/0208601 to Battin et al.
Groeben is relied upon as discussed above with respect to the rejection of claim 5.
As to claim 6, Groeben does not explicitly disclose that the drained water cleaning device supplies water to the at least one pressurized water spraying unit.  Battin discloses a similar apparatus wherein the drained water is recirculated (see Battin paragraphs [0041]-[0043]; Fig. 9, ref.#246, 234, 236,238, 242).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Groeben to include a recirculation circuit as disclosed by Battin in order to conserve water and resources.

Relevant Prior Art
The following is also considered relevant prior art: U.S. Patent App. Pub. No. 2008/0087306 to Kim, U.S. Patent App. Pub. No. 2008/0006311 to Brown et al. and U.S. Patent No. 5,961,937 to Gobbato.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714